DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to applicant’s amendment filed on 7/6/21.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the dogging mechanism holding the pushbar in the retracted position, as claimed in claims 1, 11 and 18 (see 112 2nd paragraph rejection below), must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 11 and 18 require the dogging mechanism held the push bar in the retracted position. As clearly shown in figs 9-12, the dogging mechanism 200 actually held the link bar 180, which prevent the push bar to be extended by the spring 126. Correction is required.

Claim 22 requires the following:

    PNG
    media_image1.png
    466
    645
    media_image1.png
    Greyscale

At the instant, the limitation is indefinite.
The claim requires electronically operate a dogging mechanism from a management system remotely from the exit device. However, without the control assembly (300) that actuates and control the dogging mechanism, the management system will not do anything related to the exit device. Furthermore, is the control assembly and not the whole exit device the one that receives the instructions from the management system. Correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 11, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 6,009,732 to Haeck et al (Haeck) in view of US Pat No 8,978,305 to Morstatt et al (Morstatt). 

    PNG
    media_image2.png
    608
    1039
    media_image2.png
    Greyscale

Haeck discloses a method of operating a dogging mechanism (112) on an exit device (fig 1). The exit device comprises a push bar (106) and a drive assembly (158). The dogging mechanism is moved between a dogged state (fig 6a), a dog on next exit state (fig 6b) and a dogged state (fig 6c).
However, Haeck fails to disclose that the dogging mechanism is remotely actuated, via a wireless connection, from a management system to a control system of the exit device to 
Haeck discloses that the dogging mechanism is manually operated (key) to be positioned between the undogging state (fig 6a) and a dog-on-next-exit state (fig 6b). Haeck further discloses that the dogging mechanism is electrically in communication with a remote system to indicate the positon of the dogging mechanism and perform a function with respect to the position (Col. 6 Lines 12-20). 

    PNG
    media_image3.png
    810
    1224
    media_image3.png
    Greyscale

Morstatt teaches that it is well known in the art to provide a push bar exit device (20) that has a push bar (24), with a controller to control operations of a dogging mechanism (130) between dogging states. The controller can be locally located with respect to the push bar exit device or can be remotely located and the communication can be either hard-lines or wireless communication (Col 7 line 45). 

It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the device described by Haeck with a controller and a wireless communication, as taught by Morstatt, in order to remotely control the movement of the mechanism.
Applicant is reminded that providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.

Claims 4, 9, 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 6,009,732 to Haeck et al (Haeck) in view of US Pat No 8,978,305 to Morstatt et al (Morstatt) and further in view of US Pat Application Publication No 20150184426 to Arlinghaus et al (Arlinghaus). 
Haeck, as modified by Morstatt, fails to disclose the use of sensors to collect data for the controller. Haeck discloses the use of switches.

    PNG
    media_image4.png
    322
    671
    media_image4.png
    Greyscale

Arlinghaus teaches that it is well known in the art to provide a push bar exit device (10) that has a push bar (25), with a controller (420) to control operations of the push bar exit device. The controller will receive a signal from a sensor (425) and depending on the information, the controller will perform a function. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the device described by Haeck, as modified by Morstatt, with sensors, as taught by Arlinghaus, in order to use the best available way to collect information and transmit it.

Claims 5-8, 13, 14, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 6,009,732 to Haeck et al (Haeck) in view of US Pat No 8,978,305 to Morstatt et al (Morstatt), US Pat Application Publication No 20150184426 to Arlinghaus et al (Arlinghaus) and further in view of US Pat No 8,764,071 to Lanigan et al (Lanigan).
Haeck, as modified by Morstatt and Arlinghaus, fails to disclose a door position sensor for indicating the door position to the system.


    PNG
    media_image5.png
    603
    1112
    media_image5.png
    Greyscale

Lanigan teaches that it is well known in the art to provide a door position sensor (130) for indicating the status of the door. Also, Lanigan teaches a motion sensor (132) provided on the door trim, capable of detecting tampering on the door (since the tampering motion will be detected).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the device described by Haeck, as modified by Morstatt, and Arlinghaus, with a door position sensor, as taught by Lanigan, in order to collect information of the status of the exit device, the door and function with respect to that status. 
. 

Claims 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 6,009,732 to Haeck et al (Haeck) in view of US Pat No 8,978,305 to Morstatt et al (Morstatt), US Pat Application Publication No 20150184426 to Arlinghaus et al (Arlinghaus) and further in view of US Pat No 7,138,912 to Fitzgibbon et al (Fitzgibbon).
Haeck, as modified by Morstatt and Alinghaus, fails to disclose the use of display to notify a visual indication regarding any information of the device for the user. 

    PNG
    media_image6.png
    221
    429
    media_image6.png
    Greyscale

Fitzgibbon teaches that it is well known in the art to provide a visual indicator (display) to notify a visual indication regarding any information of the device for the user. Fitzgibbon teaches that the display can be any desirable way to indicate (Col 8 Lines 1-57).

It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the device described by Haeck, as modified by Morstatt and Arlinghaus, with a visual indicator, as taught by Fitzgibbon, in order to notify a visual indication regarding any information of the device for the user.
Claims 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 6,009,732 to Haeck et al (Haeck) in view of US Pat No 8,978,305 to Morstatt et al (Morstatt), US Pat Application Publication No 20150184426 to Arlinghaus et al (Arlinghaus), US Pat No 8,764,071 to Lanigan et al (Lanigan) and further in view of US Pat No 7,138,912 to Fitzgibbon et al (Fitzgibbon).
Haeck, as modified by Morstatt, Lanigan and Alinghaus, fails to disclose the use of display to notify a visual indication regarding any information of the device for the user. 
Fitzgibbon teaches that it is well known in the art to provide a visual indicator (display) to notify a visual indication regarding any information of the device for the user. Fitzgibbon teaches that the display can be any desirable way to indicate (Col 8 Lines 1-57).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the device described by Haeck, as modified by Morstatt, Lanigan and Arlinghaus, with a visual indicator, as taught by Fitzgibbon, in order to notify a visual indication regarding any information of the device for the user.

Claims 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 6,009,732 to Haeck et al (Haeck) in view of US Pat No 8,978,305 to Morstatt et al (Morstatt) and further in view of US Pat No 6,783,167 to Bingle et al (Bingle).
Haeck, as modified by Morstatt, fails to disclose the use of a timer function, so that when a predetermined time value elapses, the wireless communication is disconnected and will require another step to re-establish the communication.
Bingle teaches that it is well known in the art to provide a system with a timer function (58), so, after a function is activated (activation of illumination source), if a predetermined 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the device described by Haeck, as modified by Morstatt, with a timer function, as taught by Bingle, in order to stop functions at a desired predetermined time and save energy. 

Response to Arguments
With respect to the previous drawing objection and the first part of the 112 2nd paragraph rejection, as previously mentioned, the specification and the drawings fails to provide any support for the dogging mechanism holding the pushbar in the retracted position, as claimed. 
The only support in the application is for the dogging mechanism 200 holding the link bar 180. Therefore, the drawing objection and 112 2nd paragraph rejection is maintained. 

With respect to the second part of the 112 2nd paragraph rejection, as previously mentioned, the specification and the drawings fails to provide any support for management system to operate the dogging mechanism remotely from the exit device.
The current specification only provides support for having a control assembly 300 that receives instructions from the management system in order to then operate the dogging mechanism. Furthermore, is the control assembly and not the whole exit device the one 

With respect to the prior art rejection, the applicant argues that the prior art fails to disclose that “a next depression of the pushbar when the dogging mechanism is in the dog-on-next-exit state causes the dogging mechanism to transition to the dogged state and held the pushbar in the retracted position”.

    PNG
    media_image7.png
    279
    980
    media_image7.png
    Greyscale

As shown above, Haeck discloses that the pushbar will be depressed (next depression, fig 6b) from when the dogging mechanism is in the dog-on-next-exit state, so as to allow the dogging mechanism to allow it to be mechanically moved into the dogged state to hold the link (fig 6c).
Morstatt teaches that it is well known in the art to automatically operate a dogging mechanism between states depending on the position of the device.
In combination, Haeck, as modified by Morstatt will teach that depending on the positon of the device, like dog-on-next-exit state, after the pushbar was depressed (fig 6b in Haeck), the dogging mechanism can be automatically operated to a dogged state. Therefore, the rejection is maintained.

Arlinghaus teaches that it is well known in the art to provide a controller of a push bar exit device to control operations of the push bar exit device. The controller will receive a signal from a sensor and depending on the information, the controller will perform a function. Also, it teaches the use of additional sensors to provide other information. The controller comprises a memory and a processor in order to provide the functions related to the device.
Lanigan teaches that it is well known in the art to provide a door position sensor for indicating the status of the door. Also, Lanigan teaches a motion sensor provided on the door trim, capable of detecting tampering on the door (since the tampering motion will be detected).
Fitzgibbon teaches that it is well known in the art to provide a visual indicator (display) to notify a visual indication regarding any information of the device for the user. Fitzgibbon teaches that the display can be any desirable way to indicate.
Bingle teaches that it is well known in the art to provide a system with a timer function, so, after a function is activated (activation of illumination source), if a predetermined time expire, the function will be deactivated (turning off the illumination source), and if another step is performed, the timer function will re-establish the function. 
Applicant is reminded that electronical communication between two systems is well known in the art. A controller is required to be programed to perform any desired function and/or instruction. Therefore, the rejection is maintained.

Since no argument is persuasive, and the examiner will not change this position, applicant can file an appeal brief as his next response to allow the Board of Appeals to make a decision on the matter. 

Also, the examiner is again proposing the following amendment to put the application in allowance condition. 
Prosecution has been closed. 

Propose amendment to claim 1 (same for claims 11, 18 and 22):
-A method for operating a dogging mechanism on an exit device, wherein said exit device comprises a latch assembly, a pushbar (130) movable between an extended position and a retracted position, a drive assembly and a dogging mechanism that includes a trigger element (230) and a movable member (220) operatively connected to the drive assembly, the method comprising:
establishing, by a control system (300) of an exit device, a wireless communication connection between the exit device and a management system remote from the exit device;
the 
moving, by the control system of the exit device, the dogging mechanism to the one of the undogged state or the dog-on-next-exit state in response to the instruction,
wherein, if the instruction received is to change the dogging state to the undogged state, the control system maintain the trigger element in a first position, allowing free transition of the drive assembly, by depressing the push bar, to move the latch assembly toward a retracted position;
wherein, if the instruction received is to change the dogging state to the dog-on-exit state, the control system moves the trigger element into a second position, in contact with the movable member, setting the dogging mechanism to move into a dogged state, wherein when the push bar is depressed, the drive assembly moves the movable member into engagement with the trigger element, maintaining the push bar in the retracted position.-.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058.  The examiner can normally be reached on M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Carlos Lugo/
Primary Examiner
Art Unit 3675



August 30, 2021